Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT, dated as of August 18, 2014 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of November 16, 2007, as amended
and restated as of October 17, 2011 (as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), TAKE-TWO INTERACTIVE
SOFTWARE, INC., a Delaware corporation (“Parent”), and each of Parent’s domestic
Subsidiaries identified on the signature pages hereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “U.S. Borrower”, and collectively, jointly and severally, as
the “U.S. Borrowers”), TAKE TWO GB LTD., a company incorporated under the laws
of England and Wales (the “U.K. Borrower”, and together with the U.S. Borrowers,
each a “Borrower” and collectively, the “Borrowers”), and each of Parent’s
Subsidiaries identified on the signature pages hereof as a Guarantor (such
Subsidiaries are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”; and
together with Borrowers, each a “Loan Party” and collectively, the “Loan
Parties”).

 

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Credit
Agreement.

 

2.                                      Amendments.

 

(a)                                 The following new definition of
“Anti-Corruption Laws” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

““Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or its Subsidiaries from time to time
concerning or relating to bribery or corruption.”

 

(b)                                 The following new definition of
“Anti-Terrorism Laws” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

““Anti-Terrorism Laws” means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the

 

--------------------------------------------------------------------------------


 

“Bank Secrecy Act”), (c) the USA Patriot Act, (d) the laws, regulations and
Executive Orders administered by OFAC, (e) the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 and implementing regulations by the
United States Department of the Treasury, (f) any law prohibiting or directed
against terrorist activities or the financing of terrorist activities (e.g., 18
U.S.C. §§ 2339A and 2339B), or (g) any similar laws enacted in the United States
or any other jurisdictions in which the parties to this Agreement operate, as
any of the foregoing laws may from time to time be amended, renewed, extended,
or replaced.”

 

(c)                                  The definition of “Applicable Margin” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Applicable Margin” means, as of any date of determination,

 

(a)                                 For the period from and including the Third
Amendment Effective Date to but excluding the effective date of any
determination of the Applicable Margin pursuant to clause (b) below, the
applicable rate per annum set forth opposite Level I below (the “Initial
Applicable Margin”).

 

(b)                                 For each quarter thereafter, commencing on
the first day of the first quarter that occurs after the Third Amendment
Effective Date, the relevant Applicable Margin set forth in the table below that
corresponds to the applicable average Liquidity for the immediately preceding
thirty day period set forth opposite thereto.

 

Level

 

30 Day Average
Liquidity

 

Applicable
Margin in
respect of Base
Rate Loans

 

Applicable
Margin in
respect of
LIBOR Rate
Loans

 

I

 

Less than $30,000,000

 

1.00

%

2.00

%

II

 

Greater than or equal to $30,000,000 but less than $75,000,000

 

0.75

%

1.75

%

III

 

Greater than or equal to $75,000,000

 

0.50

%

1.50

%

 

(c)                                  Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Applicable
Margin shall be set at Level I set forth in the table above.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Base LIBOR Rate” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Base LIBOR Rate” means the rate per annum rate as reported on Reuters Screen
LIBOR01 page (or any successor page) 2 Business Days prior to the commencement
of the requested Interest Period, for a term, and in an amount, comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Administrative Borrower
in accordance with the Agreement (and, if any such rate is below zero, the Base
LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error.”

 

(e)                                  The following new definition of “Cash
Concentration Account” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

““Cash Concentration Account” has the meaning specified therefor in
Section 2.7(a).”

 

(f)                                   The definition of “Cash Equivalents” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing no more than 2 years from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing no more than 2 years from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either Standard & Poor’s Rating Group or its successor (“S&P”) or Moody’s
Investors Service, Inc. or its successor (“Moody’s”), (c) commercial paper
maturing no more than 270 days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) bonds issued in the United States maturing no more than 2
years from the date of acquisition and, at the time of acquisition, having a
rating of at least A- from S&P or at least A3 from Moody’s; provided, that
(1) any such Permitted Investment in such bonds shall not exceed 10% of a
specific bond issuance and (2) Permitted Investments in any specific bond
issuance of the type of bonds described in this clause (d) shall not exceed 20%
of the Loan Parties’ and their Subsidiaries’ Permitted Investments in the
aggregate, (e) certificates of deposit, time deposits, or bankers’ acceptances
maturing no more than 2 years from the date of acquisition thereof issued by any
bank organized under the Laws of the United States or any state thereof having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (f) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (e) above, or (ii) any other bank organized
under the Laws of the United States or any state thereof so long as the amount
maintained with any such other bank is less than or equal to $250,000 and is
insured by the Federal Deposit Insurance Corporation, (g) Investments in SEC
Rule 2a7 eligible money market mutual funds with a rating of at least AAA, and
(h) repurchase agreements maturing no more than 2 years from the date of
acquisition thereof fully collateralized by any Permitted Investments in the
types of assets described in

 

3

--------------------------------------------------------------------------------


 

clause (a) above; provided, that the aggregate amount of Permitted Investments
in the types of assets described in clauses (a) through (h) above (other than
clause (f) above) maturing more than 1 year from the date of acquisition thereof
but maturing no more than 2 years from the date of acquisition thereof shall not
exceed $120,000,000 at any time outstanding “

 

(g)                                  The definition of “EBITDA” in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

““EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus (a) extraordinary
gains, interest income, and any software development costs to the extent
capitalized during such period, plus (b) (i) non-cash charges (including
goodwill imputed and write-offs of software development costs);
(ii) non-recurring restructuring costs in an aggregate amount not to exceed
$3,000,000 in such period; (iii) customary costs, fees and expenses (including
prepayment premiums) incurred in connection with any equity offering, Permitted
Acquisition, Investment, Permitted Disposition, recapitalization, financing or
refinancing transaction after the date hereof, in each case whether or not
successful, and any actual or proposed amendment or modification to the terms of
any such transactions, in the case of this clause (iii), in an aggregate amount
not to exceed $5,000,000 in any 12 month period; (iv) extraordinary losses;
(v) interest expense (including the fees and expenses incurred in connection
with the entry into this Agreement in an aggregate amount not to exceed $750,000
and including, using the effective rate method, any non-cash accretion);
(vi) non-cash compensation expenses; (vii) non-cash stock option expense;
(viii) non-cash restricted stock expense; (ix) income taxes; (x) impairment of
intellectual property; (xi) impairment of capitalized software; (xii) impairment
of prepaid royalties; (xiii) amortization of capitalized software expense;
(xiv) amortization of intellectual property expense; and (xv) other depreciation
and amortization for such period, in each case, determined, without duplication,
on a consolidated basis in accordance with GAAP.  For the purposes of
calculating EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), if at any time during such Reference Period (and after the
Closing Date) Parent or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto in accordance with Regulation S-X promulgated under the
Exchange Act or in such other manner reasonably acceptable to the Agent as if
the Permitted Acquisition occurred on the first day of such Reference Period.”

 

(h)                                 The definition of “Liquidity” in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

““Liquidity” means, (a) at any time there are no Advances outstanding and a
borrowing base certificate is not required to be delivered in accordance with
Section 5.2, the sum of (i) $50,000,000 and (ii) Qualified Cash at such time,
and (b) at any time there are Advances outstanding or a borrowing base
certificate is required to be delivered in accordance with Section 5.2, the sum
of (i) Availability plus (ii) Qualified Cash, in each case, at such time.”

 

(i)                                     The definition of “Loan Documents” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

““Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Contribution Agreement, the
Copyright Security Agreement, the Disbursement Letter, the Fee Letter, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Reaffirmation Agreement, the Security Agreement,
the Trademark Security Agreement, the U.K. Cash Management Agreements, the U.K.
Security Documents, any note or notes executed by a Loan Party in connection
with the Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by any Loan Party or any of their
Subsidiaries, and the Lender Group in connection with the Agreement.”

 

(j)                                    The following new definition of “OFAC” is
added in alphabetical order to Schedule 1.1 of the Credit Agreement to read as
follows:

 

““OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.”

 

(k)                                 The following new definition of “OFAC
Sanctions Program” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““OFAC Sanctions Programs” means (a) the Requirements of Law and Executive
Orders administered by OFAC, including but not limited to, Executive Order
No. 13224, and (b) the list of Specially Designated Nationals and Blocked
Persons administered by OFAC, in each case, as renewed, extended, amended, or
replaced.”

 

(l)                                     The definition of “Permitted Cash
Acquisition” in Schedule 1.1 of the Credit Agreement is hereby amended by
amending and restating clause (d) thereof in its entirety to read as follows:

 

“(d)                           (i) the assets being acquired (other than a de
minimis amount of assets in relation to the assets being acquired) are located
within the United States or the Person whose Stock is being acquired is
organized in a jurisdiction located within the United States, or (ii) if the
assets being acquired are located outside the United States or the Person whose
Stock is being acquired is organized in a jurisdiction located outside of the
United States, and the Person whose Stock is being acquired does not become a
Guarantor, or such assets do not become Collateral, following the proposed
Acquisition, the purchase price payable in respect of Acquisitions (including
the proposed Acquisition) of the type described in this clause (d)(ii) shall not
exceed $50,000,000 in the aggregate during the term of this Agreement,”

 

(m)                             The definition of “Permitted Investments” in
Schedule 1.1 of the Credit Agreement is hereby amended by amending clause
(g) therein in its entirety to read as follows:

 

“(g)   Investments after the Closing Date by the Parent or any of its
Subsidiaries in any Loan Party,”

 

(n)                                 The definition of “Permitted Merger” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

5

--------------------------------------------------------------------------------


 

““Permitted Merger” means the merger of (i) any Borrower with and into any other
Borrower, (ii) any Guarantor with and into any other Guarantor, (iii) any
Guarantor with and into any Borrower with such Borrower surviving such merger,
(iv) any Subsidiary that is not a Loan Party with and into any other Subsidiary
that is not a Loan Party, or (v) a Borrower or any of its Subsidiaries with and
into any Subsidiary formed and/or acquired in connection with consummating a
Permitted Acquisition or Permitted Investment, in each case, so long as no
Default or Event of Default has occurred and is continuing or would result from
such merger and, in the case of a Borrower, with such Borrower surviving such
merger.”

 

(o)                                 The definition of “Permitted Purchase Money
Indebtedness” in Schedule 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $25,000,000.”

 

(p)                                 The definition of “Platform License” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Platform License” means each of (i) XBOX 360 Publisher License Agreement,
dated November 17, 2005, between Microsoft Licensing, GP and Take-Two
Interactive Software, Inc., (ii) Xbox One Publisher License Agreement dated
October 31, 2013, between Microsoft Licensing, GP and Take-Two Interactive
Software, Inc., (iii) Global Playstation 3 Format Licensed Publisher Agreement,
dated May 18, 2010, between Take-Two International S.A. and Sony Computer
Entertainment Europe Limited, (iv) Global Playstation 3 Format Licensed
Publisher Agreement, dated May 20, 2010, between Take-Two Interactive
Software, Inc. and Sony Computer Entertainment America LLC and (v) any other
platform license agreement entered into with any platform manufacturer after the
Third Amendment Effective Date (including but not limited to license agreements
with respect to the Playstation 4 console) pursuant to which the Loan Parties
have derived at least 10% of their consolidated annual net revenue in the
immediately prior fiscal year, in each case, as such documents may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.”

 

(q)                                 The following new definition of
“Requirements of Law” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

““Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.”

 

6

--------------------------------------------------------------------------------


 

(r)                                    The following new definition of
“Sanctioned Entity” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.”

 

(s)                                   The following new definition of
“Sanctioned Person” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““Sanctioned Person” means any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member
state.”

 

(t)                                    The following new definition of
“Sanctions” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.”

 

(u)                                 The following new definition of “Third
Amendment” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

“‘Third Amendment’ means the Third Amendment to Second Amended and Restated
Credit Agreement, dated as of August 18, 2014 by and among the Agent, the
Lenders and the Loan Parties.”

 

(v)                                 The following new definition of “Third
Amendment Effective Date” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

“‘Third Amendment Effective Date’ has the meaning specified therefor in
Section 3 of the Third Amendment.”

 

(w)                           The following new definition of “U.K. Activation
Instruction” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““U.K. Activation Instruction” has the meaning specified therefor in
Section 2.7(f).”

 

(x)                                 The definition of “U.K. Borrowing Base” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““U.K. Borrowing Base” means, as of any date of determination, the result of:

 

7

--------------------------------------------------------------------------------


 

(a)                                 85% of the amount of U.K. Eligible Accounts,
less the amount, if any, of the U.K. Dilution Reserve, plus

 

(b)                                 the lesser of

 

(i)                                     50% of the value of U.K. Eligible
Inventory, and

 

(ii)                                  $25,000,000, minus

 

(c)                                  the aggregate amount of reserves applicable
to the U.K. Borrower, if any, established by Agent under Section 2.1(b). ”

 

(y)                                 The definition of “U.K. Eligible Accounts”
in Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (i) thereof in its entirety to read as follows:

 

“(i)                               Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers exceed 10% (or, (x) in the case of
any of Tesco, GEM and ASDA Stores, LTD, 25%, (y) in the case of Sainsbury’s
Supermarket LTD and Amazon EU Sarl, 20%, or (z) in the aggregate for Tesco, GEM
and ASDA Stores, LTD, 75%) (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,”

 

(z)                                  The following new definition of “U.K. Cash
Management Account” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““U.K. Cash Management Account” has the meaning specified therefor in
Section 2.7(e).”

 

(aa)                          The following new definition of “U.K. Cash
Management Agreement” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

““U.K. Cash Management Agreement” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is among an U.K. Loan Party, Agent, and one of the U.K. Cash Management
Banks.”

 

(bb)                          The following new definition of “U.K. Cash
Management Bank” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““U.K. Cash Management Bank” has the meaning specified therefor in
Section 2.7(e).”

 

8

--------------------------------------------------------------------------------


 

(cc)                            The definition of “U.K. Eligible Accounts” in
Schedule 1.1 of the Credit Agreement is hereby amended by amending and restating
clause (l) thereof in its entirety to read as follows:

 

“(l)                               Accounts that are not subject to a valid and
perfected first priority Agent’s Lien (being, in the case of Accounts owned by
U.K. Borrower, a fixed or floating charge),”

 

(dd)                          The definition of “U.S. Eligible Accounts” in
Schedule 1.1 of the Credit Agreement is hereby amended by amending and restating
clause (f) thereof in its entirety to read as follows:

 

“(f)                             Accounts with respect to which the Account
Debtor either (i) does not maintain its chief executive office in the United
States or Canada, or (ii) is not organized under the Laws of the United States,
Canada or any state or territory thereof, or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,”

 

(ee)                            The definition of “U.S. Eligible Accounts” in
Schedule 1.1 of the Credit Agreement is hereby amended by amending and restating
clause (i) thereof in its entirety to read as follows:

 

“(i)                               Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers exceed 10% (or, (x) in the case of
any of Wal-Mart, Microsoft, Sony Computer Entertainment, LLC, Game Stop and Best
Buy, 25%, (y) in the case of Target Corp., and Amazon, 20%, or (z) in the
aggregate for Wal-Mart, Microsoft, Sony Computer Entertainment, LLC, Game Stop
and Best Buy, 75%) (such percentage, as applied to a particular Account Debtor,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,”

 

(ff)                              The following new definition of “U.K.
Rescission” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

““U.K. Rescission” has the meaning specified therefor in Section 2.7(f).”

 

(gg)                            The following new definition of “U.K. Triggering
Event” is added in alphabetical order to Schedule 1.1 of the Credit Agreement to
read as follows:

 

9

--------------------------------------------------------------------------------


 

““U.K. Triggering Event” means, as of any date of determination, that (a) an
Event of Default has occurred, or (b) Liquidity is less than $50,000,000.”

 

(hh)                          Section 2.1(a) of the Credit Agreement (Revolver
Advances) is hereby amended and restated in its entirety to read as follows:

 

“(a)                           Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender with a Revolving
Commitment agrees (severally, not jointly or jointly and severally to make

 

(i)                                     U.S. Advances to U.S. Borrowers in an
amount at any one time not to exceed such Lender’s Pro Rata Share of an amount
equal to the lesser of (x) the Maximum Revolver Amount less the sum of
(1) Letter of Credit Usage at such time plus (2) the aggregate principal amount
of U.K. Advances outstanding at such time and (y) the U.S. Borrowing Base at
such time (it being agreed that the U.S. Borrowing Base shall be deemed to equal
to the Maximum Revolver Amount at any time that both (A) Liquidity is more than
$150,000,000 and (B) there are no Advances outstanding, until such time as a
borrowing base certificate is required to be delivered in accordance with
Section 5.2) less the Letter of Credit Usage at such time, and

 

(ii)                                  U.K. Advances to U.K. Borrower in an
amount at any one time outstanding not to exceed such Lender’s Pro Rata Share of
an amount equal to the lesser of (x) the Maximum Revolver Amount less the sum of
(1) Letter of Credit Usage at such time plus (2) the aggregate principal amount
of U.S. Advances outstanding at such time, and (y) the U.K. Borrowing Base at
such time (it being agreed that the U.K. Borrowing Base shall be deemed to equal
to the Maximum Revolver Amount at any time that both (A) Liquidity is more than
$150,000,000 and (B) there are no Advances outstanding, until such time as a
borrowing base certificate is required to be delivered in accordance with
Section 5.2).”

 

(ii)                              Section 2.4(c) of the Credit Agreement
(Mandatory Prepayments) is hereby amended and restated in its entirety to read
as follows:

 

“(c)                            Mandatory Prepayments.

 

(i)                                     If at any time the sum of the aggregate
amount of the outstanding U.S. Advances and the outstanding Letter of Credit
Usage exceeds the lesser of (x) the U.S. Borrowing Base and (y) the Maximum
Revolver Amount less the aggregate principal amount of U.K. Advances outstanding
at such time, Borrowers shall prepay, within 5 days, the U.S. Obligations in an
amount equal to such excess which prepayments shall be applied (A) so long as no
Application Event shall have occurred and be continuing, to the outstanding
principal amount of the U.S. Advances until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

 

10

--------------------------------------------------------------------------------


 

(ii)                                  If at any time the sum of the aggregate
amount of the outstanding U.K. Advances exceeds the lesser of (x) the U.K.
Borrowing Base and (y) the Maximum Revolver Amount less the sum of (1)  Letter
of Credit Usage at such time plus (2) the aggregate principal amount of U.S.
Advances outstanding at such time, Borrowers shall prepay, within 5 days, the
U.K. Obligations in an amount equal to such excess which prepayments shall be
applied (A) so long as no Application Event shall have occurred and be
continuing, to the outstanding principal amount of the U.K. Advances until paid
in full, and (B) if an Application Event shall have occurred and be continuing,
be applied in the manner set forth in Section 2.4(b)(iii).”

 

(jj)                                Section 2.6(b) of the Credit Agreement
(Letter of Credit Fee) is hereby amended and restated in its entirety to read as
follows:

 

“(b)                           Letter of Credit Fee.  U.S. Borrowers shall pay
Agent (for the ratable benefit of the Lenders with a Revolver Commitment,
subject to any agreements between Agent and individual Lenders), a Letter of
Credit fee (in addition to the charges, commissions, fees, and costs set forth
in Section 2.12(e)) which shall accrue at a rate equal to 1.50% per annum times
the Daily Balance of the undrawn amount of all outstanding Letters of Credit.”

 

(kk)                          Section 2.7 of the Credit Agreement (Cash
Management) is hereby amended and restated in its entirety to read as follows:

 

“2.7                         Cash Management.

 

(a)                                 U.S. Loan Parties shall and shall cause each
of their U.S. Subsidiaries to (i) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent at one or more
of the banks set forth on Schedule 2.7(a) (each a “Cash Management Bank”), and
shall request in writing and otherwise take such reasonable steps to ensure that
all of their and their U.S. Subsidiaries’ Account Debtors forward payment of the
amounts owed by them directly to such Cash Management Bank, and (ii) deposit or
cause to be deposited promptly, and in any event no later than the third
Business Day after the date of receipt thereof, all of their Collections, other
than amounts not exceeding at anytime $250,000 for any individual account and
$1,500,000 in the aggregate for all such accounts (including those sent directly
by their Account Debtors to U.S. Loan Parties or their U.S. Subsidiaries) into a
bank account in Administrative Borrower’s name (a “Cash Management Account”) at
one of the Cash Management Banks.  If at any date of determination Liquidity is
less than $50,000,000, then the U.S. Loan Parties shall, and shall cause each of
their U.S. Subsidiaries to, promptly (but in any event by no later than within
60 days) establish a lockbox subject to an irrevocable lockbox agreement in a
form reasonably acceptable to the Administrative Agent at a Cash Management Bank
and shall promptly (but in any event by no later than within 60 days) instruct
all of the U.S. Loan Parties’ and their U.S. Subsidiaries’ Account Debtors to
(i) wire all payments to account number 156330730maintained at JPMorgan Chase
Bank, N.A. (the “Cash Concentration Account”) and/or (ii) forward all payments
by check directly to such lockbox, which shall be linked to the Cash
Concentration Account.

 

(b)                                 Each Cash Management Bank shall establish
and maintain Cash Management Agreements with Agent and U.S. Loan Parties.  Each
such Cash Management

 

11

--------------------------------------------------------------------------------


 

Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by U.S.
Loan Parties or their U.S. Subsidiaries, as applicable, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Cash Management Account, other than for payment of its service fees
and other charges directly related to the administration of such Cash Management
Account and for returned checks or other items of payment, and (iii) upon the
instruction of the Agent (an “Activation Instruction”), it will forward by daily
sweep all amounts in the applicable Cash Management Account (including, without
limitation, the Cash Concentration Account) to the Agent’s Account.  Agent
agrees not to issue an Activation Instruction with respect to the Cash
Management Accounts unless a Triggering Event has occurred and is continuing at
the time such Activation Instruction is issued.  Agent agrees to promptly
deliver to the Cash Management Bank a rescission of the Activation Instruction
(the “Rescission”) if: (x) the Triggering Event upon which such Activation
Instruction was issued has been waived in writing in accordance with the terms
of this Agreement, and (y) no additional Triggering Event has occurred and is
continuing prior to the date of the Rescission or is reasonably expected to
occur on or immediately after the date of the Rescission.

 

(c)                                  So long as no Event of Default has occurred
and is continuing, Administrative Borrower may amend Schedule 2.7(a) to add or
replace a Cash Management Bank or Cash Management Account; provided, however,
that (i) such prospective Cash Management Bank shall be reasonably satisfactory
to Agent, and (ii) prior to the time of the opening of such Cash Management
Account, a U.S. Loan Party (or its U.S. Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement.

 

(d)                                 Each Cash Management Account (including,
without limitation, the Cash Concentration Account) shall be a cash collateral
account subject to a Control Agreement.

 

(e)                                  U.K. Loan Parties shall (i) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 2.7(e) (each a “U.K.
Cash Management Bank”), and shall request in writing and otherwise take such
reasonable steps to ensure that all of their Account Debtors forward payment of
the amounts owed by them directly to such U.K. Cash Management Bank, and
(ii) deposit or cause to be deposited promptly, and in any event no later than
the second Business Day after the date of receipt thereof, all of their
Collections, other than amounts not exceeding at anytime $250,000 for any
individual account and $1,500,000 in the aggregate for all such accounts
(including those sent directly by their Account Debtors to U.K. Loan Parties)
into a bank account in U.K. Borrower’s name (a “U.K. Cash Management Account”)
at one of the U.K. Cash Management Banks.

 

(f)                                   Each U.K. Cash Management Bank shall
establish and maintain U.K. Cash Management Agreements with Agent and U.K. Loan
Parties.  If at any date of determination Liquidity is less than $75,000,000,
then the U.K. Loan Parties shall promptly establish separate disbursement
accounts and collection accounts at the U.K. Cash Management Banks such that
thereafter Collections are deposited in an U.K. Cash Management Account that

 

12

--------------------------------------------------------------------------------


 

is a collection account and such collection account shall thereafter fund a
disbursement account for all payables of the U.K. Loan Parties.  Each such U.K.
Cash Management Agreement shall provide, among other things, that (i) the U.K.
Cash Management Bank will comply with any instructions originated by Agent
directing the disposition of the funds in such U.K. Cash Management Account
without further consent by U.K. Loan Parties, (ii) the U.K. Cash Management Bank
has no rights of setoff or recoupment or any other claim against the applicable
U.K. Cash Management Account, other than for payment of its service fees and
other charges directly related to the administration of such U.K. Cash
Management Account and for returned checks or other items of payment, and
(iii) upon the instruction of the Agent (an “U.K. Activation Instruction”), it
will forward by daily sweep all amounts in the applicable U.K. Cash Management
Account to the Agent’s Account.  Agent agrees not to issue an U.K. Activation
Instruction with respect to the U.K. Cash Management Accounts unless a U.K.
Triggering Event has occurred and is continuing at the time such U.K. Activation
Instruction is issued.  Agent agrees to promptly deliver to the U.K. Cash
Management Bank a rescission of the U.K. Activation Instruction (the “U.K.
Rescission”) if: (x) the U.K. Triggering Event upon which such U.K. Activation
Instruction was issued has been waived in writing in accordance with the terms
of this Agreement, and (y) no additional U.K. Triggering Event has occurred and
is continuing prior to the date of the U.K. Rescission or is reasonably expected
to occur on or immediately after the date of the U.K. Rescission.

 

(g)                                  So long as no Event of Default has occurred
and is continuing, U.K. Borrower may amend Schedule 2.7(e) to add or replace an
U.K. Cash Management Bank or U.K. Cash Management Account; provided, however,
that (i) such prospective U.K. Cash Management Bank shall be reasonably
satisfactory to Agent, and (ii) prior to the time of the opening of such U.K.
Cash Management Account, a U.K. Loan Party and such prospective U.K. Cash
Management Bank shall have executed and delivered to Agent a U.K. Cash
Management Agreement.

 

(h)                                 Each U.K. Cash Management Account shall be a
cash collateral account subject to a Control Agreement.”

 

(ll)                                  Section 2.8 of the Credit Agreement
(Crediting Payments) is hereby amended by amending and restating the first
sentence therein in its entirety to read as follows:

 

“The receipt of any payment item by Agent (whether from transfers to Agent by
the Cash Management Banks and/or the U.K. Cash Management Banks pursuant to the
Cash Management Agreements, the U.K. Cash Management Agreements or otherwise)
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment.”

 

(mm)                  Section 2.10 of the Credit Agreement (Maintenance of Loan
Account; Statement of Obligations) is hereby amended by amending and restating
the second sentence therein in its entirety to read as follows:

 

13

--------------------------------------------------------------------------------


 

“In accordance with Section 2.8, the Loan Account will be credited with all
payments received by Agent from Borrowers or for Borrowers’ account, including
all amounts received in the Agent’s Account from any Cash Management Bank and
any U.K. Cash Management Bank.”

 

(nn)                          Section 2.12(a)(ii) of the Credit Agreement
(Letters of Credit) is hereby amended by replacing the reference therein to
“$25,000,000” with “$5,000,000”.

 

(oo)                          Section 3.2 of the Credit Agreement (Conditions
Precedent to all Extensions of Credit) is hereby amended and restated in its
entirety to read as follows:

 

“3.2                         Conditions Precedent to all Extensions of Credit. 
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

 

(a)                                 the representations and warranties of Loan
Parties or their Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof; and

 

(c)                                  if the Agent has not received the borrowing
base reports set forth on Schedule 5.2 for the most recently ended period, then
the Borrowers shall be required to deliver such borrowing base reports.

 

(pp)                          Section 3.3 of the Credit Agreement (Term) is
hereby amended by replacing the reference therein to “October 17, 2016” with
“August 18, 2019”.

 

(qq)                          The following new Section 4.32 (OFAC) is added to
the Credit Agreement to read as follows”

 

“4.23                  Anti-Corruption Laws and Sanctions.  No Loan Party nor
any of its Subsidiaries is in material violation of any Anti-Corruption Laws or
other applicable Sanctions, including, without limitation, any of the country or
list based economic and trade sanctions administered and enforced by OFAC.  No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.  No loan made
hereunder or Letter of Credit issued hereunder, use of

 

14

--------------------------------------------------------------------------------


 

proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws or applicable Sanctions.”

 

(rr)                                Schedule 5.2 of the Credit Agreement is
hereby replaced in its entirety with the new Schedule 5.2 attached hereto as
Annex A.

 

(ss)                              Section 5.16 of the Credit Agreement
(Formation of Subsidiaries) is hereby amended and restated in its entirety to
read as follows:

 

“5.16                  Formation of Subsidiaries.  At the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date (other than a Subsidiary which qualified as an
Inactive Subsidiary) or any Inactive Subsidiary of a Loan Party ceases to be an
Inactive Subsidiary after the Closing Date, such Loan Party shall promptly and
in in any event within 30 days after the formation, acquisition or change in
status thereof, (a)  cause such new Subsidiary (other than an Excluded Foreign
Subsidiary or a Canadian Subsidiary) to provide to Agent a joinder to this
Agreement and the Security Agreement (or the applicable U.K. Security Documents,
if applicable), together with such other security documents (including Mortgages
with respect to any Real Property of such new Subsidiary), as well as
appropriate financing statements (and equivalent instruments in the United
Kingdom) (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided that any such guaranty or security provided by a Subsidiary
incorporated outside the United States shall support only the U.K. Obligations,
(b) provide to Agent a pledge agreement and appropriate certificates and powers
or financing statements (and equivalent instruments in the United Kingdom),
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance reasonably satisfactory to Agent, provided,
that in the case of a first tier foreign Subsidiary, such pledge made to support
the U.S. Obligations shall not be for more than 65% of such voting ownership
interest in such new Subsidiary, and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all property subject
to a Mortgage).  Any document, agreement, or instrument executed or issued
pursuant to this Section 5.16 shall be a Loan Document.”

 

(tt)                                Section 5.23 of the Credit Agreement
(Anti-Corruption Laws) is hereby added to the Credit Agreement to read as
follows:

 

“5.23                  Anti-Corruption Laws.  Each Loan Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party and each of its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.”

 

(uu)                          Section 6.12 of the Credit Agreement (Investments)
is hereby amended and restated in its entirety to read as follows:

 

15

--------------------------------------------------------------------------------


 

“6.12                  Investments.  Except for Permitted Investments, directly
or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment;
provided, however, that (x) (i) Administrative Borrower and its Subsidiaries
organized or incorporated under the laws of the United States shall not have
Permitted Investments (other than in the Cash Management Accounts) in Deposit
Accounts or Securities Accounts, at any time, in any individual account in
excess of $250,000 or $1,500,000 in the aggregate for all such accounts unless
Administrative Borrower or its Subsidiary organized or incorporated under the
laws of the United States, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments and (ii) subject to the foregoing clause
(x)(i), Administrative Borrower shall not and shall not permit its Subsidiaries
organized or incorporated under the laws of the United States to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account, and (y) (i) each U.K. Loan Party shall not have Permitted Investments
(other than in the U.K. Cash Management Accounts) in Deposit Accounts or
Securities Accounts, at any time, in any individual account in excess of
$250,000 or $1,500,000 in the aggregate for all such accounts unless the
applicable U.K. Loan Party and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments and
(ii) subject to the foregoing clause (y)(i), no U.K. Loan Party shall establish
or maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.”

 

(vv)                          Section 6.15 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“6.15                  Anti-Terrorism Laws.  None of the Loan Parties, nor any
of their Subsidiaries shall:

 

(i)                                     conduct any business or engage in any
transaction or dealing with any Sanctioned Entity or Sanctioned Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Sanctioned Entity or Sanctioned Person,

 

(ii)                                  deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the OFAC Sanctions Programs,

 

(iii)                               engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the OFAC Sanctions
Programs, the USA Patriot Act or any other Anti-Terrorism Law, or

 

(iv)                              use the proceeds of any loan or Letter of
Credit in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.”

 

(ww)                      Section 6.16(b) of the Credit Agreement (Capital
Expenditures) is hereby amended and restated in its entirety to read as follows:

 

16

--------------------------------------------------------------------------------


 

“(b)                           Capital Expenditures.  To the extent the average
Liquidity for the preceding thirty day period is less than $30,000,000, make
Capital Expenditures (i) in fiscal year 2015 in excess of $60,000,000 and
(ii) in any other fiscal year in excess of $50,000,000.  Anything to the
foregoing notwithstanding, (i) in the event that the amount of Capital
Expenditures permitted to be made by the Borrowers and their respective
Subsidiaries pursuant to hereto in any period (before giving effect to any
increase in such permitted expenditure amount pursuant to clause (i)) is greater
than the amount of such Capital Expenditures actually made by the Parent and its
Subsidiaries during such fiscal year, such excess may be carried forward and
utilized to make Capital Expenditures in the succeeding year in an aggregate
amount equal to 100% of such excess amount, (ii) Capital Expenditures made
pursuant to this Section 6.16(b) during any fiscal year shall be deemed made
first, in respect of amounts permitted for such fiscal year as provided above
(without giving effect to amounts carried over from any prior fiscal year
pursuant to clause (i) above) and second, in respect of the excess amount
carried over from any prior fiscal year pursuant to clause (i) above and
(iii) the amount of Capital Expenditures made with the insurance proceeds
received by Parent or its Subsidiaries from any casualty or taking used to
replace or restore any properties or assets in respect of which such proceeds
were paid shall not reduce the amounts set forth above to the extent such
insurance proceeds are not required to be applied to prepay the Obligations
pursuant to Section 2.4(c) or Section 5.8.”

 

(xx)                          Section 7.13 of the Credit Agreement (Events of
Default) is hereby amended and restated in its entirety to read as follows:

 

“7.13                  Intentionally Omitted; or”

 

(yy)                          Section 14.1 of the Credit Agreement (Amendments
and Waivers) is hereby amended and restated in its entirety to read as follows:

 

“14.1                  Amendments and Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than Bank Product
Agreements or the Fee Letter), and no consent with respect to any departure by
Loan Parties therefrom, shall be effective unless the same shall be in writing
and signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and Administrative Borrower (on behalf of all Loan Parties)
and then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and Administrative Borrower (on behalf
of all Loan Parties), do any of the following:

 

(a)                                 increase or extend any Commitment of any
Lender or amend any of the provisions of Section 2.18,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

17

--------------------------------------------------------------------------------


 

(c)                                  reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(d)                                 change the Pro Rata Share that is required
to take any action hereunder,

 

(e)                                  amend or modify this Section or any
provision of this Agreement providing for consent or other action by all
Lenders,

 

(f)                                   other than as permitted by Section 15.11,
release Agent’s Lien in and to all or a substantial portion of the Collateral,

 

(g)                                  change the definition of “Required Lenders”
or “Pro Rata Share”,

 

(h)                                 contractually subordinate any of the Agent’s
Liens,

 

(i)                                     other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release all or substantially all of the
value of any Guaranty,

 

(j)                                    amend any of the provisions of
Section 2.4(b)(i) or (ii),

 

(k)                                 change the definitions of U.S. Borrowing
Base or U.K. Borrowing Base or the definitions of Eligible Accounts, Eligible
Inventory, U.S. Eligible Accounts, U.S. Eligible Inventory, U.K. Eligible
Accounts, U.K. Eligible Inventory or Maximum Revolver Amount or change
Section 2.1(b),

 

(l)                                     amend any of the provisions of this
Section 14.1, or

 

(m)                             release either of the Parent or the U.K.
Borrower from their obligations under this Agreement and the other Loan
Documents.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document.  The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Loan Parties, shall not require consent by or the agreement of Loan Parties.”

 

(zz)                            Credit Agreement Schedules.  Certain schedules
to the Credit Agreement are hereby amended in their entirety by the schedules
attached as Annex B to this Amendment.

 

18

--------------------------------------------------------------------------------


 

(aaa)                   Compliance Certificate.  The Agent and the Lenders
hereby agree that the deadline for the Borrowers to submit to the Agent the
Compliance Certificate for the fiscal quarter ended June 30, 2014 is extended to
August 22, 2014.

 

3.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the fulfillment, in a manner
satisfactory to the Agent and the Lenders, of each of the following conditions
precedent (the date such conditions are fulfilled or waived by the Agent and the
Lenders is hereinafter referred to as the “Third Amendment Effective Date”):

 

(a)                                 Representations and Warranties; No Event of
Default.  The representations and warranties herein, in Section 4 of the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent and the Lenders pursuant hereto on or prior to the Third
Amendment Effective Date shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Amendment on and as
of the Third Amendment Effective Date as though made on and as of such date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b)                                 Execution of Amendment.  The Agent and the
Lenders shall have executed this Amendment and shall have received a counterpart
to this Amendment, duly executed by the Borrowers and each Guarantor.

 

(c)                                  Execution of Amendment to the Fee Letter. 
The Agent shall have executed an amendment to the Fee Letter and shall have
received a counterpart to an amendment to the Fee Letter, duly executed by the
Borrowers.

 

(d)                                 Searches.  Agent shall have received
evidence that appropriate financing statements (and equivalent instruments in
the United Kingdom) have been duly filed in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect the Agent’s Liens in
and to the Collateral, and to the extent practicable, Agent shall have received
searches reflecting the filing of all such financing statements, and evidencing
the absence of any other Liens on the Collateral, other than Liens acceptable to
Agent.

 

(e)                                  Additional Conditions.  Agent shall be
satisfied of the completion of each of the following conditions precedent:

 

(i)                                     Agent shall have received a certificate
from the Secretary of each Loan Party (or, in the case of a U.K. Loan Party, a
certificate from a director or the company secretary) (i) attesting to the
resolutions of such Loan Parties’ Board of Directors authorizing its execution,
delivery, and performance of this Amendment and the other Loan Documents to
which such Loan Party is a party, (ii) authorizing specific officers of such
Loan Party to execute the same, (iii) attesting to the incumbency and signatures
of such specific officers of such Loan Party, and (iv) in the case of each U.K.
Loan Party, confirming that the execution by the relevant U.K. Loan Party of
this Amendment and the other Loan Documents and the performance of its

 

19

--------------------------------------------------------------------------------


 

obligations under such documents are within its corporate powers and have been
duly approved by all necessary corporate action;

 

(ii)                                  Agent shall have (A) received copies of
each Loan Parties’ Governing Documents, as amended, modified, or supplemented to
the Third Amendment Effective Date, certified by the Secretary of such Loan
Party (or, in the case of a U.K. Loan Party, certified by a director or the
company secretary) and/or (B) a certificate from the Secretary of each Loan
Party (or, in the case of a U.K. Loan Party, certified by a director or the
company secretary) certifying that such Loan Party’s Governing Documents
previously delivered to Agent have not been amended or otherwise modified since
the Original Closing Date (or such later date on which Governing Documents were
previously delivered to Agent);

 

(iii)                               Agent shall have received a certificate of
status with respect to each U.S. Loan Party, dated within 10 days of the Third
Amendment Effective Date, such certificate to be issued by the appropriate
officer of the jurisdiction of organization of such U.S. Loan Party, which
certificate shall indicate that such U.S. Loan Party is in good standing in such
jurisdiction;

 

(iv)                              Agent shall have received certificates of
status with respect to each U.S. Loan Party, each dated within 30 days of the
Third Amendment Effective Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such U.S. Loan Party) in which its failure to be duly qualified
or licensed would constitute a Material Adverse Change, which certificates shall
indicate that such U.S. Loan Party is in good standing in such jurisdictions;

 

(v)                                 To the extent not covered by the insurance
certificates and endorsements delivered to Agent prior to the Third Amendment
Effective Date, Agent shall have received a certificate of insurance, together
with the endorsements thereto (including loss payable endorsements), as are
required by Section 5.8, the form and substance of which shall be reasonably
satisfactory to Agent.  Loan Parties insurance policies and binders shall be
reasonably satisfactory to Agent;

 

(vi)                              Agent shall have received legal opinions, in
form and substance reasonably satisfactory to Agent from (i) Willkie Farr &
Gallagher LLP, special New York counsel to Loan Parties, (ii) Daniel P. Emerson,
in-house legal counsel to Loan Parties, (iii) Suter Howald, special Switzerland
counsel to Loan Parties, and (iv) Norton Rose Fulbright, special U.K. counsel to
Agent;

 

(vii)                           Agent shall have received a certificate of the
chief financial officer of Parent certifying (i) as to the truth and accuracy of
the representations and warranties of each Loan Party contained in Section 4 of
the Credit Agreement, (ii) the absence of any Defaults or Events of Default, and
(iii) the Loan Parties, taken as a whole, are Solvent, on and as of the Third
Amendment Effective Date;

 

(viii)                        Agent shall have received completed USA Patriot
Act searches, the results of which are satisfactory to Agent in its sole
discretion;

 

20

--------------------------------------------------------------------------------


 

(ix)                              Borrowers shall have paid all Lender Group
Expenses incurred on or prior to the Third Amendment Effective Date in
connection with the transactions evidenced by this Amendment, including, without
limitation, an amendment fee to the Agent, for the benefit of the Lenders, in
the amount of $100,000 in immediately available funds;

 

(x)                                 Agent shall have received a final set of
Projections of Parent and its Subsidiaries for the 3 year period following the
Third Amendment Effective Date (on a year by year basis, and for the 1 year
period following the Third Amendment Effective Date, on a month by month basis),
in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent;

 

(xii)                           Loan Parties and each of their Subsidiaries
shall have received all licenses, approvals or evidence of other actions
required by any Governmental Authority in connection with the execution and
delivery by Loan Parties or their Subsidiaries of the Loan Documents or with the
consummation of the transactions contemplated thereby;

 

(xiii)                        there shall exist no claim, action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any Governmental Authority which relates to the transactions contemplated
by the Loan Documents or which, in the Permitted Discretion of any Lender, has a
reasonable likelihood of having a material adverse effect on (A) the ability of
Loan Parties to perform their obligations under the Loan Documents, or (B) the
ability of Lenders to enforce the Loan Documents;

 

(xiv)                       Agent shall have received a borrowing base
certificate executed by the Parent, in form and substance satisfactory to Agent;
and

 

(xv)                          all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance reasonably
satisfactory to Agent.

 

4.                                      Representations and Warranties.  Each of
the Borrowers and the Guarantors represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrowers or such Guarantor of this Amendment (including, without
limitation, Section 5) and the performance by the Borrowers or such Guarantor of
the Credit Agreement, as amended hereby, have been duly authorized by all
necessary action, and the Borrowers or such Guarantor has all requisite power,
authority and legal right to execute, deliver and perform this Amendment
(including, without limitation, Section 5) and to perform the Credit Agreement,
as amended hereby.

 

(b)                                 This Amendment and the Credit Agreement, as
amended hereby, is a legal, valid and binding obligation of the Borrowers or
such Guarantor, enforceable against the Borrowers or such Guarantor in
accordance with the terms thereof, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(c)                                  The representations and warranties
contained in Section 4 of the

 

21

--------------------------------------------------------------------------------


 

Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Third Amendment
Effective Date as though made on and as of the Third Amendment Effective Date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Event of Default or Default has occurred and is continuing
on and as of the Third Amendment Effective Date, or would result from this
Amendment becoming effective in accordance with its terms.

 

5.                                      Release.  Each of the Borrowers and the
Guarantors may have certain Claims against the Released Parties, as those terms
are defined below, regarding or relating to the Credit Agreement or the other
Loan Documents.  The Agent, the Lenders, the Borrowers and the Guarantors desire
to resolve each and every one of such Claims in conjunction with the execution
of this Amendment and thus each of the Borrowers and the Guarantors makes the
releases contained in this Section 5.  In consideration of the Agent and the
Lenders entering into this Amendment and agreeing to substantial concessions as
set forth herein, each of the Borrowers and the Guarantors hereby fully and
unconditionally releases and forever discharges each of the Agent and the
Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrowers or the Guarantors has, had, claims to have had or hereafter claims to
have against the Released Parties by reason of any act or omission on the part
of the Released Parties, or any of them, occurring prior to the date on which
this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Advances, the Obligations,
the Credit Agreement or any of the Loan Documents (collectively, all of the
foregoing, the “Claims”).  Each of the Borrowers and the Guarantors represents
and warrants that it has no knowledge of any claim by it against the Released
Parties or of any facts or acts of omissions of the Released Parties which on
the date hereof would be the basis of a claim by the Borrowers or the Guarantors
against the Released Parties which is not released hereby.  Each of the
Borrowers and the Guarantors represents and warrants that the foregoing
constitutes a full and complete release of all Claims.

 

6.                                     Miscellaneous.

 

(a)                                 Continued Effectiveness of the Credit
Agreement.  Except as otherwise expressly provided herein, the Credit Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Third Amendment Effective Date (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by this

 

22

--------------------------------------------------------------------------------


 

Amendment, and (ii) all references in the other Loan Documents to the “Credit
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Credit Agreement shall mean the Credit Agreement as amended by this
Amendment.  To the extent that the Credit Agreement or any other Loan Document
purports to pledge to Agent, or to grant to Agent, a security interest or lien,
such pledge or grant is hereby ratified and confirmed in all respects.  Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment of any right, power or remedy of the
Agent and the Lenders (including the Issuing Lender) under the Credit Agreement
or any other Loan Document, nor constitute a waiver or an amendment of any
provision of the Credit Agreement or any other Loan Document.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Amendment by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

 

(c)                                  Headings.  Section headings herein are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(d)                                 Costs and Expenses.  The U.S. Borrowers
agree to pay on demand all Lender Group Expenses in connection with the
preparation, execution and delivery of this Amendment.

 

(e)                                  Amendment as Loan Document.  The Borrowers
and each Guarantor hereby acknowledge and agree that this Amendment constitutes
a “Loan Document” under the Credit Agreement.  Accordingly, it shall be an Event
of Default under the Credit Agreement if (i) any representation or warranty made
by the Borrowers or any Guarantor under or in connection with this Amendment
shall have been untrue, false or misleading in any material respect when made,
or (ii) the Borrowers or any Guarantor shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.

 

(f)                                   Governing Law.  This Amendment shall be
governed by the laws of the State of New York.

 

(g)                                 Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of this Page Intentionally Left Bank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

U.S. BORROWERS:

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Senior Vice President

 

 

 

WC HOLDCO, INC.,

 

a New York corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

 

 

U.K. BORROWER:

 

 

 

TAKE-TWO GB LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

GUARANTORS:

 

 

 

2K GAMES, INC.,

 

a Delaware corporation

 

2KSPORTS, INC.,

 

a Delaware corporation

 

FIRAXIS GAMES, INC.,

 

a Delaware corporation

 

FROG CITY SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

Third Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

2K PLAY, INC.,

 

a Delaware corporation

 

INDIE BUILT, INC.,

 

a Delaware corporation

 

INVENTORY MANAGEMENT SYSTEMS, INC.,

 

a Delaware corporation

 

KUSH GAMES, INC.,

 

a California corporation

 

2K VEGAS, INC.,

 

a Delaware corporation

 

TALONSOFT, INC.,

 

a Delaware corporation

 

VISUAL CONCEPTS ENTERTAINMENT,

 

a California corporation

 

VLM ENTERTAINMENT GROUP, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

Third Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR SAN DIEGO, INC.,

 

a Virginia corporation

 

IRRATIONAL GAMES, LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

 

 

 

 

CAT DADDY GAMES, L.L.C.,

 

a Washington limited liability company

 

 

 

By: Take-Two Interactive Software, Inc., its sole member

 

 

 

 

 

 By:

/s/ Daniel Emerson

 

 Name:

Daniel Emerson

 

 Title:

Senior Vice President

 

 

 

 

 

JOYTECH EUROPE LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

 

 

 

Title:

Director

 

 

 

 

TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

Third Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DMA DESIGN HOLDINGS LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

ROCKSTAR LINCOLN LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

 

 

ROCKSTAR LEEDS LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

 

 

ROCKSTAR LONDON LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

ROCKSTAR NORTH LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

Third Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR INTERNATIONAL LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

VENOM GAMES LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

 

 

TAKE TWO INTERNATIONAL SA,

 

a company incorporated under the laws of Switzerland

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Director

 

 

 

 

 

2K MARIN, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

 

 

 

 

ROCKSTAR NEW ENGLAND, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WEAZEL STUDIOS INCORPORATED,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

 

 

 

 

2K, INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

Vice President

 

 

 

 

 

2K GAMES SOUNDS LLC,

 

a Delaware limited liability company

 

2K GAMES SONGS LLC,

 

a Delaware limited liability company

 

2K GAMES TUNES LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES SONGS LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES SOUNDS LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES TUNES LLC,

 

a Delaware limited liability company

 

 

 

By: Take-Two Interactive Software, Inc., the sole managing member

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company, as Agent and as a Lender

 

 

 

By:

/s/ Sara Townsend

 

Name:

Sara Townsend

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

 

 

Monthly (no later than (i) in the case of electronic reporting, the 15th day
after the end of the month, and (ii) in all other cases, the 20th day after the
end of the month)

 

 

(a)         a detailed report regarding Loan Parties’ and their Subsidiaries’
cash and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash.

 

 

Monthly; provided that (i) Liquidity is less than $150,000,000 or (ii) there are
Advances outstanding (no later than (i) in the case of electronic reporting, the
15th day after the end of the month, and (ii) in all other cases, the 20th day
after the end of the month) (it being understood and

 

 

(b)         a detailed aging, by total, of Loan Parties’ Accounts, (delivered
electronically in an acceptable format, if Loan Parties have implemented
electronic reporting),

 

(c)          a detailed Inventory system/perpetual report (delivered
electronically in an acceptable format, if Loan Parties have implemented
electronic reporting),

 

(d)         Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of Loan
Parties’ general ledgers,

 

(e)          a borrowing base certificate executed by the Parent, in form and
substance satisfactory to Agent;

 

(f)           supporting details supplied from sales journals, collection
journals, credit registers and any other records (delivered electronically in an
acceptable format, if Loan Parties have implemented electronic reporting);

 

(g)          Inventory system/perpetual reports specifying the cost of Loan
Parties’ and their Subsidiaries’ Inventory, by category, with additional detail
showing additions to and deletions therefrom (delivered electronically in an
acceptable format, if Loan Parties have implemented electronic reporting),

 

(h)         a detailed aging, by total, of Loan Parties’ Accounts, together with
a reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Loan Parties have

 

 

--------------------------------------------------------------------------------


 

 

agreed that the Borrowers may submit such reports more frequently at their
election).

 

implemented electronic reporting),

 

(i)             notice of all material claims, offsets, or disputes asserted by
Account Debtors with respect to Loan Parties’ and their Subsidiaries’ Accounts,

 

(j)            a detailed calculation of those Accounts that are not eligible
for the U.S. Borrowing Base and the U.K. Borrowing Base, if Loan Parties have
not implemented electronic reporting (provided, that certain ineligible Accounts
that are not captured by electronic reporting shall be reported manually even if
electronic reporting has been implemented),

 

(k)         a detailed Inventory system/perpetual report together with a
reconciliation to Loan Parties’ general ledger accounts (delivered
electronically in an acceptable format, if Loan Parties have implemented
electronic reporting),

 

(l)             a detailed calculation of Inventory categories that are not
eligible for the U.S. Borrowing Base and the U.K. Borrowing Base, if Loan
Parties have not implemented electronic reporting (provided, that certain
ineligible Inventory categories that are not captured by electronic reporting
shall be reported manually even if electronic reporting has been implemented),

 

(m)     a summary aging, by vendor, of Loan Parties’ and their Subsidiaries’
accounts payable and any book overdrafts (delivered electronically in an
acceptable format, if Loan Parties have implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(n)         a quarterly or monthly, as applicable, Account roll-forward, in a
format acceptable to Agent in its discretion, tied to the beginning and ending
account receivable balances of Loan Parties’ general ledgers,

 

(o)         a reconciliation of Accounts, trade accounts payable, and Inventory
of Loan Parties’ general ledger accounts to their quarterly or monthly, as
applicable, financial statements including any book reserves related to each
category, and

 

(p)  a report regarding each Loan Parties’ and their Subsidiaries accrued, but
unpaid rent obligations.

 

 

Upon reasonable request by Agent

 

(q)  a report setting forth a schedule of all royalty and license payables,

 

(r) copies of purchase orders and invoices for Inventory and Equipment acquired
by Loan Parties or their Subsidiaries,

 

(s) such other reports as to the Collateral or the financial condition of Loan
Parties and their Subsidiaries, as Agent may reasonably request,

 

(t) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,

 

(u) a report regarding Loan Parties’ and their Subsidiaries’ accrued, but unpaid
taxes, including, without limitation, U.K. taxes and ad valorem taxes, and

 

(v) a detailed list of Loan Parties’ and their Subsidiaries’ customers, with
address and contact information.

 

 

--------------------------------------------------------------------------------